PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/088,626
Filing Date: 26 Sep 2018
Appellant(s): Claudon, Alexandre



__________________
Paul Churilla
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2021 and the response to the Notice of Non-Compliant Appeal Brief filed 2/1/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Following Appellant’s discussion of each reference Bellman, Karlsson, and Perez, individually, Appellant concludes with the contention that none of the cited documents alone or in any combination set forth a doctor blade that includes a polymeric coating located at a distance from a working edge or working portion of a coating (doctor) blade.  Therefore, all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be withdrawn.
In response, all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez have been maintained because the instantly claimed invention does not require a doctor blade that includes a polymeric coating located at a distance from a working edge or working portion of a coating (doctor) blade.  Therefore, Bellman, Karlsson, and Perez do not have to teach the non-claimed limitation.  All prior art obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be maintained.
Appellant contends that all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be withdrawn because a person skilled in the art would not move the sacrificial (polymer) coating of Bellmann to a distance from a working edge of Bellmann’s blade 
In response to this contention, all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be maintained because the instantly claimed invention does not require a sacrificial (polymer) coating of Bellmann to be a distance from a working edge of Bellmann’s blade and the basis of the obviousness rejection including motivation for the combination of teachings of Bellman, Karlsson, and Perez does not require a sacrificial (polymer) coating of Bellmann to be a distance from a working edge of Bellmann’s blade. The instantly claimed invention does not preclude arrangement of the sacrificial (polymer) coating (3; see Fig. 2) of Bellman to extend from the left working edge (as shown in Fig. 2) to the right on the other side of the ceramic wear resistant deposit or coating (4) to the substrate (1). Regardless, the proper motivation for combined teachings of Bellman, Karlsson, and Perez has been supplied as required by Graham v. Deere.  All prior art obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be maintained.
Appellant contends that all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be withdrawn because a person skilled in the art would not move the soft surface (7) of Karlsson, which is active during coating to a position that is spaced (i.e., at a distance) from a working edge of the Karlsson’s blade because dosing and doctoring of coating color during coating is performed at a working edge of a blade.  Movement of the soft coating (7) of Karlsson would render that the coating is unsuitable for its intended purpose.
In response to this contention, all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be maintained.  Karlsson, a supplementary reference in the obviousness rejection merely establishes that one of ordinary skill in the coating art before the Graham v. Deere.  All prior art obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be maintained.
The argument of impermissible hindsight has been suggested by Appellant in the application of the obviousness rejections based on the teachings of Bellman, Karlsson, and Perez.
In response to Appellant’s argument that impermissible hindsight was used in the 103 rejections, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443, F.2d 1392; 170 USPQ 209 (CCPA 1971). 
Regarding claim 7, Appellant argues that the combined teachings of Bellman, Karlsson, and Perez fail to teach the limitation of the transition between a surface of the longitudinal wear-
An illustration is provided below in response to this argument as shown in Fig. 2 of Bellman wherein at the working edge, there appears to be transition (i.e., upward directional change from one place to another)  between the longitudinal wear-resistant deposit (4) and the surface of the longitudinal masking deposit (3), both of which would be exposed during loading with ability to interact with coating color wherein the working edge appears be to substantially flush (i.e., arranged with adjacent sides, surfaces or edges close together).
                   
    PNG
    media_image2.png
    232
    967
    media_image2.png
    Greyscale

Regarding claim 8, Appellant contends that Bellman does not set forth the coating blade having a seamless edge in Fig. 2 for contact with coating color.
In response to this argument, see the illustration in Fig. 2 of Bellman below wherein the working edge appears seamless, having no lip, ledge, or step in Fig. 2.  This working edge would be capable during loading to interact with coating color.  The longitudinal wear-resistant deposit (4) and the surface of the longitudinal masking deposit (3) both would be exposed during loading with ability to interact with coating color.


    PNG
    media_image3.png
    232
    967
    media_image3.png
    Greyscale


In response to this contention, all obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be maintained because the intended use of the Bellman polymeric (sacrificial) deposit (3) and the hard-ceramic material (4) to be simultaneously contacting coating color does not impart substantial patentable weight.  Moreover, Bellman would purport to a predetermined time period at loading to which both the polymeric (sacrificial) deposit (3) and hard ceramic material (4) would be exposed so as to allow, during loading,  ability of both the sacrificial deposit and ceramic material to interact with coating color.  Thus, all prior art obviousness rejections based on the teachings of Bellman, Karlsson, and Perez should be sustained.
Acknowledgment is made of all of Appellant’s arguments.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
Conferees:
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700        
                                                                                                                                                                                                /Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.